Citation Nr: 0934230	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07 05-008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1942 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sinusitis is been productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no 
higher, for sinusitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the Veteran's service-connected sinusitis is ore 
disabling than currently evaluated.  Initially, it is noted 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In the instant case, in letters dated in October 2003 and 
August 2004, VA notified the Veteran of evidence needed to 
establish entitlement to an increased rating, what they would 
seek to provide, and what he should provide.  The Veteran was 
not informed about how effective dates are assigned; however, 
there is no indication that he has been prejudiced by this 
oversight.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran does not allege that VA violated its duty to 
assist him in obtaining relevant records.  The Veteran's 
relevant available service records, VA medical treatment and 
examination records, and private medical records have been 
obtained.

The Veteran was examined by VA examiners in June 2003, 
January 2004, and March 2005.  VA-provided medical 
examinations must be legally "adequate."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that end, the 
examination must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995) (applying 
pre-VCAA law); accord Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007).  A thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.

The Veteran objects to the adequacy of his March 2005 
examination because the examiner failed to find an 
obstruction in the Veteran's right nostril.  The Board finds 
the examination to be adequate.  The examination was thorough 
and contemporaneous.  The examiner reviewed the Veteran's 
medical history and all supporting lay statements (namely, 
the Veteran's lay statements).  It appears that there was no 
material evidence of record, lay or medical, that the 
examiner failed to explicitly consider, and there is no 
reason for the Board to believe that the examiner overlooked 
a condition related to the Veteran's sinuses.  Moreover, 
there is no evidence indicating that there has been a 
material change in the severity of the Veteran's sinusitis 
since he was last examined.  Because the Board finds the 
examinations here to be legally adequate, VA is under no duty 
to provide another examination or to obtain an additional 
medical opinion.

In sum, the Board finds that the duty to assist has been 
fulfilled in every respect.


Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1 
(2008); see also Schafrath v. Derwinski, 1 Vet. App. 589, 596 
(1991) (rating decisions must be based on a review of the 
"full recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  When a reasonable doubt arises as to 
the degree of a veteran's disability, VA resolves such doubt 
in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (staged ratings for 
initial-rating claims).  VA's ability to assign staged 
ratings reflects the "possible dynamic nature of a 
disability while the claim works its way through the 
adjudication process."  O'Connell v. Nicholson, 21 Vet. App. 
89, 93 (2007).

For historical purposes, the Board notes that service 
connection was established for sinusitis by the RO in an 
April 1944, and a noncompensable evaluation was assigned.  In 
July 1979, the RO increased the evaluation assigned for this 
disability to 10 percent evaluation, and this evaluation has 
been in effect since that time.  

An August 2003 letter from the Veteran was construed to be a 
claim for an increased rating for his service-connected 
sinusitis.  This disability is currently evaluated under 
38 C.F.R. § 4.97, DC 6513.  Under this code, a 10 percent 
disability rating is assigned when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent disability rating is assigned when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A maximum 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharged or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

An incapacitating episode of sinusitis is defined as "one 
that requires bed rest and treatment by a physician."  38 
C.F.R. § 4.97, DC 6513 Note.

When a claim for an increased rating is granted, the 
effective date assigned may be up to one year prior to the 
date the application for increase was received, provided it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C.A. § 5110 (b)(2) 
(West 2002).  "Accordingly, the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mansfield, 2
1 Vet. App. 505, 509 (2007).  Here, then, the applicable 
relevant time period begins May 18, 2000 (one year before the 
Veteran filed his claim for increased rating for sinusitis), 
and continues to the present time.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's sinusitis condition.  The Veteran has 
submitted a number of statements to the effect that his 
sinusitis has become progressively worse; that his sinusitis 
causes him to experience chills, together with intense back, 
shoulder, and neck pain; that he experiences headaches and 
severe pain with his sinusitis; that his sinusitis generally 
flares up when the weather turns cold or wet, particularly in 
the winter; that his sinusitis causes congestion in his 
lungs, sinuses, and throat; that it is sometimes difficult 
for him to clear his throat; that his sinusitis produces 
yellow sputum; that the sinusitis affects his larynx, often 
causing his voice to go hoarse; that his sinusitis developed 
into pneumonia in February 2006; that his sinusitis has, from 
time to time, led to bronchial infections; and that his 
sinusitis became worse as a result of a 1979 surgery that 
attempted to correct the same.

The Veteran also submitted several statements relating to the 
frequency and duration of his sinusitis episodes.  In an 
October 2002 statement, he stated that "this year, I have 
had the longest period of sinus problems," indicating that 
his infection had continued for "2 or 3 months."  In a 
February 2003 statement, he stated, speaking of his sinusitis 
infections, "I have had more than six times of this."  In a 
statement dated March 2003, he stated that he had recently 
contracted his third sinusitis infection of the "season."  
In a March 2005 VA examination, he reported that "last 
winter" he had experienced "4-5 flare-ups of his sinusitis 
that required treatment with antibiotics."  And finally, in 
a March 2006 statement, he averred that his sinusitis "has 
been going for about a year with infection for eight or ten 
spells of the year."

The medical evidence of record reveals the following 
pertinent facts:  In March 2005, a VA examiner determined 
that the Veteran had no history of incapacitating episodes, 
but that he did experience "[a]t least" four non-
incapacitating episodes annually that required treatment with 
antibiotics and bed rest when the pain became severe.  The 
duration of these episodes was estimated to be between seven 
and fourteen days.  In an October 2001 VA examination report, 
the examiner recorded, "The patient presents today after a 
six-week course of p.o. [by mouth] antibiotics for his sinus 
infection."

After considering all the evidence, the Board finds that 
reasonable doubt exists as to the degree of the Veteran's 
disability.  See 38 C.F.R. § 4.3 (2008).  The Veteran has 
undergone surgeries for his sinusitis (once during service 
and once in 1979), neither of which was able to resolve his 
sinusitis.  He avers that he has experienced, and continues 
to experience, multiple (more than six) episodes of sinusitis 
annually.  Although there is some ambiguity in the Veteran's 
statements as to the frequency and duration of his episodes, 
the Board resolves this ambiguity in his favor.  This finding 
is in line with the Veteran's most recent VA medical 
examination, which concluded that the Veteran experienced 
"at least" four non-incapacitating episodes annually.

As discussed above, to grant a 30 percent disability rating 
for sinusitis, the Veteran must experience three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, DC 6513.  The Board 
finds that the Veteran's two unsuccessful surgeries to 
correct his condition are additional factors that help show 
the true severity of his "disability picture."  The Board 
finds that the Veteran's disability most nearly approximates 
a 30 percent disability rating for sinusitis, and has so 
since May 18, 2001.

The Board also finds, however, that the Veteran's disability 
does not warrant more than a 30 percent disability rating 
because the preponderance of the evidence is against such a 
finding.  The Veteran has not been shown to have chronic 
osteomyelitis (following radical surgery); or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharged or crusting after 
repeated surgeries.  Nor has he shown, to the Board's 
knowledge, any other symptoms that would warrant a finding of 
more than a 30 percent disability rating.  His symptoms, 
serious as they are, are not "near constant."  The Veteran 
himself has reported that his symptoms worsen during periods 
of cold or wet weather, particularly in the winter.  In 
short, the Board finds that an evaluation in excess of 30 
percent is not warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1) 
(2008).  As is the case with regular schedular ratings, the 
extra-schedular evaluation must be "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  Id. 
(emphasis added).  Before an extra-schedular evaluation may 
be applied, VA must make a threshold finding.  Specifically, 
it must determine that the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's sinusitis 
(namely, 50 percent) but that evidence supporting a rating in 
excess of 30 percent has not been submitted.  In addition, 
the Veteran has not shown that his service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with his employment (or 
the equivalent of employment, given that he is retired).  The 
Veteran's case does not present a truly "exceptional or 
unusual disability picture," and the Board finds that a 30 
percent disability rating (meaning that the Veteran remains 
70 percent efficient) is an accurate and fair assessment of 
the effect his sinusitis would have on his employment, were 
he still employed.  Therefore, the Board finds that referral 
of the case for consideration as to whether an extra-
schedular rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected sinusitis has been 30 percent disabling, but no 
more, since August 27, 2003 (the date he filed his claim for 
an increased disability rating).

Although there is arguably evidence in this case of a 
fluctuation in the severity of the Veteran's sinusitis, 
nevertheless, there is insufficient evidence of record to 
merit an assignment of staged ratings.  The Board finds that 
this case involves a reasonable doubt arising as to the 
degree of the Veteran's disability over time, and resolves 
that doubt in his favor.  See 38 C.F.R. § 4.3 (2008); see 
also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if 
the Board rules against a veteran in a case where there are 
"two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).


ORDER

A 30 percent disability rating, but no more, for sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


